DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the multiple recitations “and/or” render the claim indefinite as it is unclear as to whether the combination or the alternative is recited. For purposes of examination, “and/or” is interpreted to mean “or.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merino US 2017/0075307 in view of Klein EP 2,631,721.
Regarding claim 1, Merino discloses a mobile indicating time information or information derived from the time, wherein the mobile comprises at least one first obstacle element (3; 33, 34, 35) intended to receive a driving contact action driving the mobile and/or intended to transmit a driving contact action from the mobile (1 [0047]), wherein the mobile is a disk or the mobile has substantially the shape of a disk or the mobile has substantially the shape of a disk ring, and wherein the mobile is a calendar mobile (Fig. 1 [0047]).  
	Merino does not disclose the at least first obstacle element is made of titanium or of titanium alloy. 
However, Klein discloses at least one first obstacle element made of titanium or of titanium alloy [0027].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the at least one first obstacles of Merino to be made of titanium as suggested by Klein because doing so allows the at least one first obstacle to be durable and withstand up to wear over a long period of time.
Regarding claim 2, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the first obstacle element comprises or is a first set of teeth, see Merino (34).  
Regarding claim 3, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile comprises a second obstacle element and wherein the second obstacle element comprises or is a second set of teeth, see Merino (35).  
Regarding claim 4, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the second set of teeth is fixed relative to the rest of the mobile, see Merino [0048].  
Regarding claim 5, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile comprises a third obstacle element and the third obstacle element comprises or is a third set of teeth, see Merino (33).  
Regarding claim 6, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile comprises a plurality of obstacle elements (33,34,35) disposed on a plurality of levels or in a plurality of parallel planes relative to a rotation axis of the mobile, see Merino (Fig. 7, [0048]).  
Regarding claim 7, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile is made in one piece, see Merino [0053].  
Regarding claim 8, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile comprises a support bearing time information or information derived from the time, in particular numeric and/or alphabetic information, the support being integral with a ring, see Merino [0022], [0054].  
Regarding claim 9, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile is an assembly of components, see Merino [0053]
Regarding claim 10, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile comprises a support bearing time information or information derived from the time, the support being, attached to a ring or the support being integral with the ring, see Merino [0022], [0054].  
Regarding claim 11, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the mobile comprises a guide portion covered with an anti-friction material, and/or wherein the at least one obstacle element is obtained by laser cutting or by waterjet cutting and/or each obstacle element is attached to the rest of the mobile or made in one piece with a component of the mobile, see Merino [0053] 
Regarding claim 12, Merino and Klein as described in the paragraphs above further disclose a clock system, comprising a mobile, see Merino Fig. 1.  
Regarding claim 14, Merino and Klein as described in the paragraphs above further disclose a clock movement , see Merino Fig. 1.  
Regarding claim 15, Merino and Klein as described in the paragraphs above further disclose the mobile, a timepiece, comprising a mobile, see Merino Fig. 1 and element 3.  
Regarding claim 16, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the first set of teeth has at least 7 teeth, see Merino [0057].  
Regarding claim 17, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the first set of teeth is designed to cooperate with a first driving finger (1A) every hour or every 24 hours, see Merino [0057].  
Regarding claim 18, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the second set of teeth comprises one tooth, see Merino (35), [0050] (Fig. 7).  
Regarding claim 19, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the second set of teeth is designed to cooperate with a second driving finger (1B via 2, 4, and 6) at the end of at least some months with fewer than 31 days, see Merino (35) [0068].  
Regarding claim 20, Merino and Klein as described in the paragraphs above further disclose the mobile, wherein the second set of teeth is movable relative to the rest of the mobile, see Merino (i.e. 34 moves regardless of the number of days in month; 35 only moves at the end of every month even when months have less than 31 days [0068]-[0071] i.e. still meshed with intermediate wheel set 6).   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Merino US 2017/0075307 in view of Klein EP 2,631,721 in further view of Nemoto US 3,789,602.
Regarding claim 13, Merino and Klein as described in the paragraphs above further disclose the clock system, wherein the mobile comprises a first set of teeth and the system comprises a first finger (1A) driving the first set of teeth (34), and/or wherein the mobile comprises a second set of teeth (35) and the system comprises a second finger driving the second set of teeth, see Merino (1B indirectly via 2, 4, and 6). 
Merino and Klein as described in the paragraphs above do not disclose the first finger being made of steel or the second finger being made of steel.
However, Nemoto discloses it is known in the prior art to make fingers out of steel, see 1:31-54.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second finger of Merino and Klein to be made of steel as suggested by Nemoto because doing so allows the finger to be of sufficient strength to enable the driving of the sets of teeth to perform accurate time measurement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844